DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geuther (WO 2013/098266 A2, see attached translation) in view of Wyatt et al. (US 2006/0272666 A1).
Regarding claim 1, Geuther discloses a multi-function beauty device (cosmetic or hair care applicator) (translation para. [0002]), comprising a functional assembly mounted on a casing (bristle carrier 1 is mounted on the handle’s applicator carrier 8; the handle includes applicator carrier 8 and grip bar 4) (Figs. 1-5; translation paras. [0062], [0070]), an upper portion of the casing being formed with a 5fitting opening (applicator carrier 8 being the upper portion of the handle; applicator 8 has an opening to the recess 10 for the bristle carrier 1) (Figs. 1-5; translation para. [0070]), the functional assembly including a fitting part with a beauty accessory (bristle carrier 1 includes an attachment section 2 with anchoring section 3 having bristles; the fitting part being the attachment section 2 and the beauty accessory being a portion of the bristles) (Figs. 1-5; translation para. [0056]), the fitting part being inserted in the fitting opening in a top-down direction and positioned in the fitting opening (attachment section 2 is pushed into the recess 10 from insertion opening 12 at the top of recess 10) (Figs. 1-5; translation para. [0073]), the beauty accessory extending out of the casing (bristles on the bristle carrier 1 extend out of the applicator carrier 8) (Figs. 1-5).
Geuther does not disclose the casing including a battery and a vibration assembly therein.
However, Wyatt teaches an apparatus for applying a cosmetic (Wyatt; abstract) wherein the casing includes a battery and a vibration assembly therein (handle 422 includes battery 434 and motor 424 for vibrational motion) (Wyatt; Fig. 89; para. [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geuther casing to include a battery and a vibration assembly therein, as taught by Wyatt, for the purpose of improving coverage and separation of keratinous fibers when applying mascara (Wyatt; para. [0055]).
Regarding claim 2, the modified Geuther teaches wherein the 10beauty accessory is an eyelash brush (bristles for applying mascara) (Geuther; Figs. 1-5; translation paras. [0002], [0033]).
Regarding claim 3, the modified Geuther teaches wherein the fitting opening has a positioning groove in the upper portion of the casing (space in recess 10, which is in the handle’s applicator carrier 8) (Geuther; Figs. 1-5; translation, para. [0070]), the 15positioning groove includes an upper opening on a top of the casing (insertion opening 12 on the top end of applicator carrier 8) (Geuther; Figs. 1-5; translation, para. [0073]) and a side opening on one side of the casing (window 11 on the side of applicator carrier 8) (Geuther; Figs. 1-5; translation, para. [0070]), the side opening communicates with the upper opening (window 11 and insertion opening 12 communicate by way of the recess 11) (Geuther; Figs. 1-5), the fitting part includes an insert plate (attachment section 2 is a plate inserted into the recess 11) (Geuther; Figs. 1-5; translation, para. [0070]), two sides of the insert plate are provided with vertical positioning ribs, two side walls of the positioning groove are provided with positioning rib grooves for the 20positioning ribs to be inserted and positioned therein (recess 10 can be a T-shape, and thus have a rib groove on each side of the stem of the T corresponding with the left and right sections of the top of the T; the attachment section 2 of the bristle carrier 1 corresponds with the shape of the recess 10, and would thus have two ribs to be inserted into the left and right sides of the top of the T-shape) (Geuther; Figs. 1-5; translation, para. [0013], [0039]), and the beauty accessory disposed at an outer side of the insert plate is located outside the side opening (bristles are disposed at an outer side of the attachment section 2 and are outside of the window 11) (Geuther; Figs. 1-5).
Regarding claim 6, the modified Geuther teaches wherein two sides of the functional assembly are provided with stopping edges to lean against an outer side of the side opening, and the stopping edges are located at 20outer sides of the positioning ribs (lips on the sides of anchoring section 3 lean against the outer side of window 11 of recess 10, and would be located at outer sides of the ribs of a T-shaped anchoring section 2) (Geuther; Figs. 1, 4; translation, para. [0013], [0039]).
Regarding claim 7, the modified Geuther teaches wherein a bottom of the insert plate is provided with a pushing surface, and the pushing surface is located outside the side opening (bottom column of bristles on a bottom section of anchoring section 3 would have surfaces which can be pushed by a user, and are located outside of the recess 10) (Geuther; Figs. 1-5).
Regarding claim 8, the modified Geuther teaches wherein the 5beauty accessory is disposed on a connecting plate (bristles are on bristle anchoring section 3) (Geuther; Figs. 1-5; translation, para. [0056]), and the connecting plate is connected to the outer side of the insert plate (bristle anchoring plate 3 and fastening section 2 are connected at the outer side of fastening section 2) (Geuther; Figs. 1-5; translation, para. [0056]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geuther in view of Wyatt as applied to claim 3 above, and further in view of Duru et al. (US 2018/0153279 A1).
Regarding claim 4, the modified Geuther teaches the invention as previously claimed, but does not teach wherein an upper cover for covering the top of the casing is provided on top of the fitting part, 5the upper cover is disposed on a top of the insert plate, after the insert plate is inserted and positioned in the positioning groove, the upper cover covers the top of the casing.
However, Duru teaches a cosmetic product applicator (Duru; abstract) including wherein an upper cover for covering the top of the casing is provided on top of the fitting part (the casing including sheath 38 and insert 132; means of assembly cap 174 nests on the distal end of sheath 38; cap 174 is provided on the top of brush 112) (Duru; Fig. 3; para. [0061]), 5the upper cover is disposed on a top of the insert plate (cap 174 is on top of the brush 112 main body 162) (Duru; Fig. 3; para. [0061]), after the insert plate is inserted and positioned in the positioning groove, the upper cover covers the top of the casing (cap 174 nests on the distal end of sheath 38 when the device is assembled such that proximal portion 170 is inserted into blind hole 134) (Duru; Fig. 3; paras. [0060-0061], [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geuther fitting part to include an upper cover for covering the top of the casing is provided on top of the fitting part, 5the upper cover is disposed on a top of the insert plate, after the insert plate is inserted and positioned in the positioning groove, the upper cover covers the top of the casing, as taught by Duru, for the purpose of protecting the top of the casing and helping to prevent dirt and debris from getting inside of the casing where the casing and fitting part meet. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Geuther in view of Wyatt as applied to claim 3 above, and further in view of Daffer (US 2005/0096682 A1) and Gentry et al. (US 5,117,815).
Regarding claim 5, the modified Geuther teaches the invention as previously claimed, but does not teach wherein a positioning ball is provided in the positioning groove relative to an inner 10wall of the side opening, a rear end of the positioning ball is connected to a spring located in the casing, an upper section of an inner side of the insert plate is recessed to form a semicircular engaging notch, the positioning ball is engaged in the engaging notch when the insert plate is inserted into the positioning groove, and the positioning ball is disengaged from the 15engaging notch when the insert plate is pulled out of the positioning groove.
However, Daffer teaches a handheld body treatment device (Daffer; para. [0002]) including a positioning ball is provided in the positioning groove relative to an inner 10wall of the side opening (ball bearing locking member 50 provided in the slot 42 and bore 48 relative to the inner walls of the slot 42 and bore 48 openings) (Daffer; Figs. 2-3; para. [0026]), a rear end of the positioning ball is connected to a spring located in the casing (ball bearing locking member 50 has a rear end connected to a spring 54, the spring 54 being inside a base 36) (Daffer; Figs. 2-3; para. [0027]), an upper section of an inner side of the insert plate is recessed to form an engaging notch (an upper section of the inner side of the blade member 18 has an aperture 46 to engage ball bearing locking member 50) (Daffer; Figs. 2-3; para. [0026]), the positioning ball is engaged in the engaging notch when the insert plate is inserted into the positioning groove (ball bearing locking member 50 engages the aperture 46 when blade member 18 is inserted into the slot 42) (Daffer; Figs. 2-3; para. [0026]), and the positioning ball is disengaged from the 15engaging notch when the insert plate is pulled out of the positioning groove (ball bearing locking member 50 can retract such that the blade member 18 can be removed from the device) (Daffer; Figs. 2-3; para. [0026]). Moreover, Gentry teaches a massager (Gentry; abstract) with a similar ball and spring locking mechanism wherein the notch is semicircular (spring biased ball detent 78 engages a semicircular indentation 76) (Gentry; Fig. 4; col. 3, lines 41-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geuther device to include a positioning ball is provided in the positioning groove relative to an inner 10wall of the side opening, a rear end of the positioning ball is connected to a spring located in the casing, an upper section of an inner side of the insert plate is recessed to form a semicircular engaging notch, the positioning ball is engaged in the engaging notch when the insert plate is inserted into the positioning groove, and the positioning ball is disengaged from the 15engaging notch when the insert plate is pulled out of the positioning groove, as taught by Daffer, for the purpose of providing the device with a means for sufficiently securing an inserted member the in a device which also allows for the quick removal and change of an inserted member (Daffer; para. [0029]), in this case the inserted member is the Geuther attachment section 2. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Geuther device such that the Daffer notch is semicircular, as taught by Gentry, for the purpose of providing the device with a suitable shape for engaging with the ball which one of ordinary skill in the art could reasonably expect to perform similarly well. 
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Geuther in view of Wyatt as applied to claim 1 above, and further in view of Brattesani et al. (US 2005/0090768 A1).
Regarding claim 9, the modified Geuther teaches the invention as previously claimed, including wherein a holder is provided in the casing (unlabeled walls around motor 424 inside handle 422) (Wyatt; Fig. 89; para. [0101]), the battery and the vibration assembly are mounted to the holder (battery 434 and motor 424 are mounted to the unlabeled walls inside handle 422 by way of the switch 432 with connecting wires and by way of spring 426, respectively) (Wyatt; Fig. 89; para. [0101]), the vibration assembly includes a motor and an 10eccentric member sleeved on a rotating shaft of the motor (motor 424 and weight 430 mounted eccentrically on rotating motor shaft 428) (Wyatt; Fig. 89; para. [0101]), and a circuit board is provided in the casing and is in electrical connection with the motor and the battery (device can have an optional controller 26 for more complex movements) (Wyatt; para. [0075]), but does not teach the circuit board is a printed circuit board.
However, Brattesani teaches a massage device (Brattesani; abstract) wherein the circuit board for controlling vibration is a printed circuit board (Brattesani; paras. [0061-0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Geuther device’s Wyatt circuit board to be a printed circuit board, as taught by Brattesani, for the purpose of providing the device with a specific type of circuit board structure suitable for controlling vibrations. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geuther in view of Wyatt and Brattesani as applied to claim 9 above, and further in view of Takata et al. (US 2015/0327648 A1).
Regarding claim 10, the modified Geuther teaches the invention as previously claimed, including wherein the beauty accessory is an eyelash brush (bristles for applying mascara) (Geuther; Figs. 1-5; translation paras. [0002], [0033]), but does not teach the eyelash brush is provided with a 15heating wire for heating bristles of the eyelash brush, one side of the fitting part, facing the fitting opening, is provided with at least one metal piece in electrical communication with the heating wire, the casing is provided with a metal ring in the upper portion of the casing, the metal ring is electrically connected to the printed circuit board, and the metal piece is in contact 20with the metal ring to achieve electrical conduction when the fitting part is inserted into the fitting opening.
However, Takata teaches a mascara applicator (Takata; abstract) wherein the eyelash brush is provided with a 15heating wire for heating bristles of the eyelash brush (heater 29 can be nichrome wire; heater 29 heats the application portion 12 which can have bristles 18) (Takata; Figs. 1, 15; paras. [0201], [0206]), one side of the fitting part, facing the fitting opening, is provided with at least one metal piece in electrical communication with the heating wire (bottom side of application body 2 faces the opening into grip 20; bottom of application body 2 comes into contact with, and is thus provided with, paired contacts 112; paired contacts are electrically continuous with the control circuit which in turn electrically communicates with the heater 29) (Takata; Figs. 3, 17-18; para. [0205]), the casing is provided with a metal ring in the upper portion of the casing (conductive ring 111 is inside upper portion of grip 20) (Takata; Fig. 17; para. [0205]), the metal ring is electrically connected to the circuit board, and the metal piece is in contact 20with the metal ring to achieve electrical conduction when the fitting part is inserted into the fitting opening (when application body is inserted into grip 20, the paired contacts contact the ring 111 such that they are all electrically continuous with the control circuit which in turn electrically communicates with the heater 29) (Takata; Figs. 3, 17-18; para. [0205]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geuther device to include a 15heating wire for heating bristles of the eyelash brush, one side of the fitting part, facing the fitting opening, is provided with at least one metal piece in electrical communication with the heating wire, the casing is provided with a metal ring in the upper portion of the casing, the metal ring is electrically connected to the circuit board, and the metal piece is in contact 20with the metal ring to achieve electrical conduction when the fitting part is inserted into the fitting opening, as taught by Takata, for the purpose of providing the device with a means of heating the mascara liquid to a suitable temperature so that application of makeup on eyelashes can be carried out in a short time (Takata; abstract).
With this modification, the modified Geuther device would thus teach  the metal ring is electrically connected to the printed circuit board (circuit board was previously modified by Brattesani to be a printed circuit board; the paired contacts contact the ring 111 such that they are all electrically continuous with the control circuit, i.e. the Brattesani printed circuit board, which in turn electrically communicates with the heater 29) (Brattesani, paras. [0061-0062]; Takata, Figs. 3, 17-18, para. [0205]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0347784 A1 by Jacob is considered to be relevant as it discloses a cosmetic applicator where the comb portion is inserted into a casing recess, the recess having both top and side openings.
US 2020/0113308 A1 by Park is considered to be relevant as it discloses a device where the bristles are inserted into a casing recess, the recess having both top and side openings.
US 2009/0114239 A1 by Chen is considered to be relevant as it discloses an eyelash brush having a cap on top of the inserted bristle head.
US 2011/0232671 A1 by Bouix et al. is considered to be relevant as it discloses a heated mascara applicator. 
US 2015/0320177 A1 by Pires et al. is considered to be relevant as it discloses cosmetic applicator with a brush head slidable into a casing and having a cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785